Exhibit 10.58(b)

Schedule A

Notice of Option Grant

 

Participant:    Larry C. Glasscock Company:    WellPoint, Inc. Notice:    You
have been granted the following nonqualified stock option to purchase shares of
common stock of the Company in accordance with the terms of the Plan and the
attached Nonqualified Stock Option Award Agreement. Plan:    WellPoint 2006
Incentive Compensation Plan Grant:    Grant Date: [•]    Option Price per Share:
$[•]    Number of Shares under Option: [•] Exercisability:    Subject to the
terms of the Plan and this Agreement, your Option will become exercisable on and
after the dates indicated below as to the number of Shares set forth below
opposite each such date, plus any Shares as to which your Option could have been
exercised previously but was not so exercised.

 

Shares

  

Date

 

 

 

   However, in the event that a Change of Control occurs before your
Termination, your Option will immediately become fully exercisable. Your Option
will also become exercisable in accordance with Section 15 of your Employment
Agreement. Expiration Date:    Your Option will expire ten years from the Grant
Date, subject to earlier termination as set forth in the Plan and this
Agreement. Rejection:    If you do not want to accept your Option, please return
this Agreement, executed by you on the last page of this Agreement, at any time
within sixty (60) days after the Grant Date to WellPoint, Inc., 120 Monument
Circle, Indianapolis, Indiana 46204, Attention: Stock Administration. Do not
return a signed copy of this Agreement if you accept your Option. If you do not
return a signed copy of this Agreement within sixty (60) days after the Grant
Date, you will have accepted your Option and agreed to the terms and conditions
set forth in this Agreement and the terms and conditions of the Plan.



--------------------------------------------------------------------------------

Nonqualified Stock Option Award Agreement

This Nonqualified Stock Option Award Agreement (this “Agreement”) dated as of
the Grant Date (the “Grant Date”) set forth in the Notice of Option Grant
attached as Schedule A hereto (the “Grant Notice”) is made between WellPoint,
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.

1. Grant of the Option. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, pursuant
to the Plan, the right and option (the “Option”) to purchase all or any part of
the number of shares of common stock of the Company (“Shares”) as set forth in
the Grant Notice at an Option Price (“Option Price”) per share and on the other
terms as set forth in the Grant Notice.

2. Method of Exercise of the Option.

(a) The Participant may exercise the Option, to the extent then exercisable, by
delivering a notice to the Company’s captive broker in a form specified or
accepted by the captive broker, specifying the number of Shares with respect to
which the Option is being exercised.

(b) At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised and
applicable taxes (i) in United States dollars by personal check, bank draft or
money order; (ii) subject to such terms, conditions and limitations as the
Compensation Committee of the Board of Directors of the Company (“Committee”)
may prescribe, by tendering (either by actual delivery or attestation)
unencumbered Shares previously acquired by the Participant having an aggregate
Fair Market Value at the time of exercise equal to the total Option Price of the
Shares for which the Option is so exercised; (iii) subject to such terms,
conditions and limitations as the Committee may prescribe, a cashless
(broker-assisted) exercise that complies with all applicable laws; or (iv) by a
combination of the consideration provided for in the foregoing clauses (i),
(ii) and (iii).

3. Termination. The Option shall terminate upon the Participant’s Termination
for any reason and no Shares may thereafter be purchased under the Option except
as provided below. Notwithstanding anything contained in this Agreement, the
Option shall not be exercisable after the Expiration Date.

(a) Termination without Cause, for Good Reason, Retirement, Death, Disability or
for Cause. If the Participant’s Termination is (i) by the Company or an
Affiliate without Cause (as defined in the Participant’s Employment Agreement
with the Company dated December 28, 2005 (the “Employment Agreement”)), (ii) by
the Participant with Good Reason (as defined in the Employment Agreement),
(iii) due to the Participant’s Retirement (as defined in the Employment
Agreement), (iii) due to the Participant’s death or Disability (as defined in
the Employment Agreement), or (iv) for Cause, the Option shall be exercisable in
accordance with Sections 13 and/or 15 of the Employment Agreement, as
applicable.

(b) Termination without Good Reason. If the Participant’s Termination is by the
Participant without Good Reason, the Option, to the extent exercisable as of the
date of such Termination, shall thereafter only be exercisable for a period of
forty-five (45) days from the date of such Termination.

(c) Change of Control. In the event a Change of Control occurs before the
Participant’s Termination, the Option shall be exercisable at any time through
the Expiration Date; provided, however, that the Option shall immediately
terminate if the Participant breaches any provision of Section 19 (other than
Section 19(b)) of the Employment Agreement, in which case the Participant shall
be subject to the “Return of Consideration” provision contained in Section 19(g)
of the Employment Agreement.

4. Transferability of the Option. The Option shall not be transferable or
assignable by the Participant except as provided in this Section 4 and the
Option shall be exercisable, during the Participant’s lifetime, only by him/her
or, during periods of legal disability, by his guardian or other legal
representative. No Option shall be subject to execution, attachment, or similar
process. The Participant shall have the right to appoint any individual or legal
entity in writing, on a Designation of Beneficiary form as his/her beneficiary
to receive any Option (to the



--------------------------------------------------------------------------------

extent not previously terminated or forfeited) under this Agreement upon the
Participant’s death. Such designation under this Agreement may be revoked by the
Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Option may be exercised only by the executor or
administrator of the Participant’s estate or by a person who shall have acquired
the right to such exercise by will or by the laws of descent and distribution.

5. Taxes and Withholdings. At the time of receipt of Shares upon the exercise of
all or any part of the Option, the Participant shall pay to the Company in cash
(or make other arrangements, in accordance with Article XVIII of the Plan, for
the satisfaction of) any taxes of any kind required by law to be withheld with
respect to such Shares; provided, however, that pursuant to any procedures, and
subject to any limitations as the Committee may prescribe and subject to
applicable law, the Participant may elect to satisfy, in whole or in part, such
withholding obligations by (a) withholding Shares otherwise deliverable to the
Participant pursuant to the Option (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
Federal, state, local and non-United States withholding obligations using the
minimum statutory withholding rates for Federal, state, local and/or non-U.S.
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income) and/or (b) tendering to the Company Shares owned by the
Participant (or the Participant and the Participant’s spouse jointly) based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. Any such election made by the Participant must be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

6. No Rights as a Shareholder. Neither the Participant nor any other person
shall become the beneficial owner of the Shares subject to the Option, nor have
any rights to dividends or other rights as a shareholder with respect to any
such Shares, until the Participant has actually received such Shares following
the exercise of the Option in accordance with the terms of the Plan and this
Agreement.

7. No Right to Continued Employment. Neither the Option nor any terms contained
in this Agreement shall confer upon the Participant any express or implied right
to be retained in the employment or service of the Company or any Affiliate for
any period, nor restrict in any way the right of the Company, which right is
hereby expressly reserved, to terminate the Participant’s employment or service
at any time with or without Cause. The Participant acknowledges and agrees that
any right to exercise the Option is earned only by continuing as an employee of
the Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired, being granted the
Option or acquiring Shares hereunder.

8. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Plan and the prospectus describing the Plan can be
found on the Company’s HR intranet. A paper copy of the Plan and the prospectus
shall be provided to the Participant upon the Participant’s written request to
the Company at WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Corporate Secretary, Shareholder Services Department.

9. Compliance with Laws and Regulations.

(a) The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental



--------------------------------------------------------------------------------

regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.

(b) The Shares received upon the exercise of the Option shall have been
registered under the Securities Act. If the Participant is an “affiliate” of the
Company, as that term is defined in Rule 144 under the Securities Act (“Rule
144”), the Participant may not sell the Shares received except in compliance
with Rule 144. Certificates representing Shares issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Shares as the Company deems appropriate to comply with Federal
and state securities laws.

(c) If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

10. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.

11. Other Plans. The Participant acknowledges that any income derived from the
exercise of the Option shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

 

WELLPOINT, INC. By:  

 

Printed:   William J. Ryan Its:   Chairman, Compensation Committee   WellPoint,
Inc. Board of Directors

I DO NOT accept this Option:

 

Signature:  

 

  Larry C. Glasscock Date:  

 